 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBricklayers & Allied Craftsmen, Local 40 and LakeShore Hospital and Health Related Facility.Case 3-CG-18September 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed by Lake Shore Hospital andHealth Related Facility, herein called Hospital orthe Charging Party, the General Counsel for theNational Labor Relations Board, by the RegionalDirector for Region 3, issued a complaint on Janu-ary 16, 1980, against Bricklayers & Allied Crafts-men, Local 40, herein called Respondent. Copies ofthe charge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on Respondent and the Charging Party. Insubstance, the complaint alleges that Respondentviolated Section 8(g) of the National Labor Rela-tions Act, as amended, by picketing the premises ofHospital without giving timely notice of its intentto do so to Hospital and to the Federal Mediationand Conciliation Service.The answer duly filed by Respondent admittedcertain allegations of the complaint, but denied thatRespondent had engaged in any unfair labor prac-tices.Thereafter, on February 15, 1980, Hospital, Re-spondent, and the General Counsel filed a stipula-tion of facts and a motion to transfer proceedingsto the Board. They agreed that the charge, com-plaint, answer, and the stipulation of facts with ex-hibit attached, should constitute the entire recordin the case, and that no oral testimony is necessaryor desired by any of the parties. The parties ex-pressly waived a hearing before an administrativelaw judge, the making of findings of fact and con-clusions of law by an administrative law judge, andthe issuance of an administrative law judge's deci-sion. They stipulated that they desired to submitthe case for findings of fact, conclusions of law,and order directly to the Board.By order dated March 24, 1980, the Board ap-proved the stipulation, transferred the proceedingsto itself, and set a date for the filing of briefs.Thereafter, the General Counsel and Respondentfiled briefs in support of their positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire recordherein as stipulated by the parties, as well as the252 NLRB No. 30briefs filed by Respondent and the General Coun-sel, and hereby makes the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERLake Shore Hospital and Health Related Facilityis, and has been at all times material herein, a NewYork not-for-profit corporation engaged in the op-eration of a proprietary hospital and health relatedfacility at its principal office and place of businessat Routes 5 and 20, Irving, New York. Annually,Hospital, in the course and conduct of its businessoperations, receives gross revenues in excess of$250,000 and purchases goods and materials inexcess of $5,000 directly from points located out-side the State of New York.The parties stipulated, and we find that Hospitalis now, and has been at all times material herein, anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and a healthcare institution within the meaning of Sections2(14) and 8(g) of the Act. We further find that itwill effectuate the purposes of the Act to assert ju-risdiction in this proceeding.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that Bricklay-ers & Allied Craftsmen, Local 40, is now, and hasbeen at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The IssueThe question presented is whether Respondentviolated Section 8(g) of the Act by picketing Hos-pital, commencing on a date 10 days later than thedate it had designated for the start of picketing innotices it had given Hospital and the Federal Medi-ation and Conciliation Service, herein FMCS.B. The Stipulated FactsAt all times material herein, some employers inthe construction industry have been engaged inconstructing additional facilities on Hospital'spremises, pursuant to contracts with Hospital.Respondent does not represent any employeesemployed by Hospital and has not filed a represen-tation petition with the Board under Section 9(c) ofthe Act seeking to represent employees employedby Hospital. However, on or about November 30,1979, Respondent mailed a written notice to Hospi-tal and FMCS of its intention to engage in picket-ing on December 10, 1979. The notice was re-ceived by Hospital and FMCS on December 3,252 BRICKLAYERS & ALLIED CRAFTSMEN1979. Respondent did not commence picketing ofthe Charging Party on December 10, 1979, as des-ignated in its November letter.Respondent, by its agents, commenced picketingthe premises of Hospital on December 20, 1979, or10 days after the time designated in the Novembernotice to commence picketing. Respondent's signsread as follows:NOTICE TO. THE PUBLIC: Lake ShoreHospital and Health Related Facility Unfair.The purpose of patrolling this site is to alertthe public that Lake Shore Hospital andHealth Related Facility is financing work and/or building a complex at Routes 5 and 20,Irving, New York, which is not being done bynor scheduled to be completely done by quali-fied building trades craftsmen. By doing soLake Shore Hospital and Health Related Fa-cility undermines the prevailing rates of payand conditions which exist for qualified build-ing trades craftsmen. Lake Shore Hospital andHealth Related Facility is undermining job op-portunities and Union standards.This notice is addressed to the public only andnot to any employee employed by Lake ShoreHospital and Health Related Facility nor toany employer or employee on jobsite. SignedBricklayers and Allied Craftsmen Local No.40.Respondent's pickets have not stopped any deliv-eries intended for the hospital, nor have any hospi-tal employees engaged in a strike in support of Re-spondent.No unusual circumstances surround Respondent'sdelay in the start of the picketing of Hospital'spremises and Respondent did not notify Hospital orFMCS of any change in plans with respect to thecommencement of picketing.C. Contentions of the PartiesThe General Counsel contends that (1) the legis-lative history of Section 8(g) establishes that pick-eting of a health care institution should commencewithin 72 hours of the time stated in the notice,absent further notice; (2) the purpose of this stand-ard is to permit health care institutions to makenecessary plans for the continued delivery of healthcare services in the event of a work stoppage; (3)there is no evidence of any unusual circumstanceswhich justified Respondent's delay in the start ofpicketing; (4) the type of informational picketingconducted by Respondent is not exempt from theprovisions of Section 8(g); and that, under the cir-cumstances herein, Respondent's commencement ofpicketing of Hospital 10 days after the time setforth in the notice to Hospital and FMCS violatesSection 8(g) of the Act.Respondent contends that Section 8(g) does notapply to the picketing involved, and hence nonotice was required. It argues that 8(g) applies onlyto labor organizations that represent health care in-stitution employees, and that the picketing of Hos-pital was protected informational picketing.D. DiscussionWe agree with the General Counsel that by pick-eting Hospital on December 20, 1979, Respondentviolated Section 8(g) of the Act. That section re-quires a labor organization, before picketing ahealth care institution, to give certain notices stat-ing the date and time the picketing will commence.The time may be extended by written agreement ofthe parties. In the absence of an extension, if actionis delayed and does not commence within a reason-able time after the time specified in the notice, fur-ther advance notice must be given, specifying thenew time action will commence.1Here Respond-ent's picketing, 10 days after the time it had speci-fied in the notice it had given Hospital and FMCS,clearly did not occur within a reasonable timeperiod after the scheduled date. Respondent gaveno further notice of contemplated picketing, and noexplanation is presented for the delay in commenc-ing picketing or for the failure to give another,timely notice. On these facts we find Respondent'spicketing did not conform to the notice require-ments of Section 8(g).We do not accept Respondent's contention thatthe notice requirements of Section 8(g) are inappli-cable because it does not represent, or seek to rep-resent, health care employees or because healthcare employees did not engage in picketing orother concerted refusal to work. In this case Re-spondent directed its picketing at Hospital and notsome other employer.2Its picketing was protestingHospital's method of expanding facilities, and thepicket signs expressly stated that the purpose of thepicketing was to alert the public that Hospital wasfinancing work that was not scheduled to be donecompletely by building trades craftsmen, and wasthereby undermining prevailing pay rates, job op-portunities, and union standards. In this fact situa-tion we conclude that the picketing, directed atHospital although disavowing any appeal to Hospi-tal employees, had a potential to disrupt healthi See District 1199-E. National Union of Hospital and Health Care Em-ployees RWDSU, AFL-CIO (Federal Hill Nursing Center. Inc.), 243NLRB 23 (1979).2 Cf. Painters Local No. 452 (Henry C Beck Company), 246 NLRB No.148 (1979); Laborers' International Union of North America. Local 1253.AFL-CIO (Str. Mary's Hospital of Roswell. Inc.), 248 NLRB 244 (1980)253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcare services at Hospital, and is subject to thenotice requirements of Section 8(g).sWe also reject Respondent's argument that thepicketing was protected informational picketing.4IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth abovehave a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to industrial strife burden-ing and obstructing commerce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, an unfair labor practice in viola-tion of Section 8(g) of the Act, we shall order thatit cease and desist therefrom, and take certain af-firmative action designed to effectuate the policiesof the Act.On the basis of the foregoing findings of fact andon the entire record in this case, we make the fol-lowing:CONCLUSIONS OF LAW1. Lake Shore Hospital and Health Related Fa-cility is an employer within the meaning of Section2(6) and (7) of the Act, and a health care institutionwithin the meaning of Section 2(14) of the Act andSection 8(g) of the Act.2. Bricklayers & Allied Craftsmen, Local 40, isnow, and at all times material herein has been, alabor organization within the meaning of Section2(5) of the Act.3. By picketing Lake Shore Hospital and HealthRelated Facility on December 20, 1979, about 10days after the time stated in the notice it gave LakeShore Hospital and Health Related Facility andFederal Mediation and Conciliation Service, Re-spondent has violated Section 8(g) of the Act.4. The above unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Bricklayers & Allied Craftsmen, Local 40, James-town, New York, its officers, agents, and repre-sentatives, shall:s See Orange Belt District Council of Painters Na 48, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO (Saint Joseph Hospi-tal, 243 NLRB 609 (1979).4 See Orange Belt District Council of Painters N 48, Brotherhood ofPainten and Allied Trades, AFL-CIO (Saint Joseph Hospital), supra.1. Cease and desist from picketing Lake ShoreHospital and Health Related Facility, or any otheremployer in the health care industry, at a timewhen the commencement of such picketing is notin conformity with the notice requirements of Sec-tion 8(g) of the Act.2. Take the following affirmative action:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."" Copiesof said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and deliver to the Regional Director forRegion 3 sufficient copies of said notice, to be fur-nished by the Regional Director, for posting byLake Shore Hospital and Health Related Facility,if it is willing, in places where notices to its em-ployees are customarily posted.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER JENKINS, dissenting:This case involves peaceful informational picket-ing of a construction site on the premises of a hos-pital. For the reasons set forth in my dissent in Dis-trict 1199, National Union of Hospital and HealthCare Employees, R WDSU, AFL-CIO (United Hospi-tals of Newark), 232 NLRB 443, 445-446 (1977),and for the additional reasons set forth in my sepa-rate, "furthier" dissent in United Association of Jour-neymen and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada, Local630, AFL-CIO (Lein-Steenberg), 219 NLRB 837,845 (1975), I would find that on the facts of thiscase Section 8(g) has not been violated and woulddismiss the complaint in its entirety.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relation Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."254 BRICKLAYERS & ALLIED CRAFTSMENAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket Lake Shore Hospitaland Health Related Facility or any other em-ployer in the health care industry, at a timewhen the commencement of such picketing isnot in conformity with the notice requirementsof Section 8(g) of the National Labor Rela-tions Act, as amended.BRICKLAYERS & ALLIED CRAFTSMENLOCAL 40255